1                                                                 FILED IN THE
                                                              U.S. DISTRICT COURT
                                                        EASTERN DISTRICT OF WASHINGTON

2
                                                         Sep 30, 2019
3                                                            SEAN F. MCAVOY, CLERK




4

5

6                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
7
       LEANDRA LOUISE D.,
8
               Plaintiff,                          No. 1:18-CV-03096-RHW
9
               v.                                  ORDER GRANTING
10                                                 DEFENDANT’S MOTION FOR
       COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
11     SECURITY,

12             Defendant.

13
           Before the Court are the parties’ cross-motions for summary judgment, ECF
14
     Nos. 13 & 14. Plaintiff brings this action seeking judicial review, pursuant to 42
15
     U.S.C. § 405(g), of the Commissioner’s final decision, which denied her
16
     application for Supplemental Security Income under Title XVI of the Social
17
     Security Act, 42 U.S.C §§ 1381-1383F, and her application for Disability
18
     Insurance Benefits under Title II of the Act, 42 U.S.C. § 401-434. Administrative
19
     Record (“AR”) 1144-57. After reviewing the administrative record and briefs filed
20
     by the parties, the Court is now fully informed. For the reasons set forth below, the


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
1    Court GRANTS Defendant’s Motion for Summary Judgment and DENIES

2    Plaintiff’s Motion for Summary Judgment.

3                                 I.     JURISDICTION

4          Plaintiff filed her application for Disability Insurance Benefits on March 14,

5    2012, and her application for Supplemental Security Income benefits on March 15,

6    2012. AR 15, 100, 118. Her alleged onset date of disability is November 14, 2010.

7    AR 15, 101. Plaintiff’s application was initially denied on June 4, 2012, AR 15,

8    107; and on reconsideration on July 16, 2012, AR 15, 137. A hearing with

9    Administrative Law Judge (”ALJ”) Timothy Mangrum was held on December 3,

10   2013. AR 15, 25-69. The ALJ issued a decision finding Plaintiff ineligible for

11   disability benefits on May 7, 2014. AR 15-24. On November 18, 2015, the Appeals

12   Council denied Plaintiff’s request for review. AR 1-4. On August 26, 2016, this

13   Court granted the parties’ Stipulated Motion for Remand, AR 1230-35, and

14   remanded the matter back the ALJ for further proceedings. AR 1227-29.

15         A second hearing was held with ALJ Mangrum on July 12, 2017. AR 1144,

16   1175-1204. On April 6, 2018, the ALJ issued a decision finding Plaintiff ineligible

17   for disability benefits. AR 1144-1157. Subsequently, the Appeals Council did not

18   assume jurisdiction of this matter, thus ALJ’s ruling became the “final decision” of

19   the Commissioner. 20 C.F.R. § 404.984(d).

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
1          Plaintiff timely filed the present action challenging the denial of benefits, on

2    June 7, 2018. ECF Nos. 1 and 3. Accordingly, Plaintiff’s claims are properly

3    before this Court pursuant to 42 U.S.C. § 405(g).

4                    II.   SEQUENTIAL EVALUATION PROCESS

5          The Social Security Act defines disability as the “inability to engage in any

6    substantial gainful activity by reason of any medically determinable physical or

7    mental impairment which can be expected to result in death or which has lasted or

8    can be expected to last for a continuous period of not less than twelve months.” 42

9    U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

10   under a disability only if the claimant’s impairments are of such severity that the

11   claimant is not only unable to do his previous work, but cannot, considering

12   claimant's age, education, and work experience, engage in any other substantial

13   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

14         The Commissioner has established a five-step sequential evaluation process

15   for determining whether a claimant is disabled within the meaning of the Social

16   Security Act. 20 C.F.R. §§ 404.1520(a)(4) & 416.920(a)(4); Lounsburry v.

17   Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006).

18         Step one inquires whether the claimant is presently engaged in “substantial

19   gainful activity.” 20 C.F.R. §§ 404.1520(b) & 416.920(b). Substantial gainful

20   activity is defined as significant physical or mental activities done or usually done



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
1    for profit. 20 C.F.R. §§ 404.1572 & 416.972. If the claimant is engaged in

2    substantial activity, he or she is not entitled to disability benefits. 20 C.F.R. §§

3    404.1571 & 416.920(b). If not, the ALJ proceeds to step two.

4          Step two asks whether the claimant has a severe impairment, or combination

5    of impairments, that significantly limits the claimant’s physical or mental ability to

6    do basic work activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). A severe

7    impairment is one that has lasted or is expected to last for at least twelve months,

8    and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09 &

9    416.908-09. If the claimant does not have a severe impairment, or combination of

10   impairments, the disability claim is denied, and no further evaluative steps are

11   required. Otherwise, the evaluation proceeds to the third step.

12         Step three involves a determination of whether any of the claimant’s severe

13   impairments “meets or equals” one of the listed impairments acknowledged by the

14   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

15   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

16   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

17   equals one of the listed impairments, the claimant is per se disabled and qualifies

18   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

19   fourth step.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
1          Step four examines whether the claimant’s residual functional capacity

2    enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f) &

3    416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

4    not entitled to disability benefits and the inquiry ends. Id.

5          Step five shifts the burden to the Commissioner to prove that the claimant is

6    able to perform other work in the national economy, taking into account the

7    claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

8    404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

9    burden, the Commissioner must establish that (1) the claimant is capable of

10   performing other work; and (2) such work exists in “significant Gallo in the

11   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

12   676 F.3d 1203, 1206 (9th Cir. 2012).

13                            III.   STANDARD OF REVIEW

14         A district court's review of a final decision of the Commissioner is governed

15   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

16   Commissioner's decision will be disturbed “only if it is not supported by

17   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

18   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

19   mere scintilla but less than a preponderance; it is such relevant evidence as a

20   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
1    Chater, 108 F.3d 978, 980 (9th Cir.1997) (quoting Andrews v. Shalala, 53 F.3d

2    1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

3    whether the Commissioner’s findings are supported by substantial evidence, “a

4    reviewing court must consider the entire record as a whole and may not affirm

5    simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

6    Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

7    F.2d 498, 501 (9th Cir. 1989)).

8          In reviewing a denial of benefits, a district court may not substitute its

9    judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

10   1992). If the evidence in the record “is susceptible to more than one rational

11   interpretation, [the court] must uphold the ALJ’s findings if they are supported by

12   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,

13   1111 (9th Cir. 2012); see also Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

14   2002) (if the “evidence is susceptible to more than one rational interpretation, one

15   of which supports the ALJ’s decision, the conclusion must be upheld”). Moreover,

16   a district court “may not reverse an ALJ’s decision on account of an error that is

17   harmless.” Molina, 674 F.3d at 1111. An error is harmless “where it is

18   inconsequential to the [ALJ’s] ultimate nondisability determination.” Id. at 1115.

19   The burden of showing that an error is harmful generally falls upon the party

20   appealing the ALJ’s decision. Shinseki v. Sanders, 556 U.S. 396, 409–10 (2009).



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
1                            IV.    STATEMENT OF FACTS

2          The facts of the case are set forth in detail in the transcript of proceedings

3    and only briefly summarized here. Plaintiff was 34 years old on the date of the

4    alleged disability onset. AR 119, 1155. She has limited education and is able to

5    communicate in English. AR 1155. Plaintiff has past relevant work as a cashier. Id.

6                              V.     THE ALJ’S FINDINGS

7          The ALJ determined that Plaintiff has not been under a disability within the

8    meaning of the Act from November 14, 2012, the alleged disability onset date,

9    through April 6, 2018, the date of his decision. AR 1157.

10         At step one, the ALJ found that Plaintiff has not engaged in substantial

11   gainful activity since November 14, 2010, the alleged onset date (citing 20 C.F.R.

12   §§ 404.1571 et seq. and 416.971 et seq.). AR 1146.

13         At step two, the ALJ found that Plaintiff has the following severe

14   impairments: GERD; headaches; asthma; left shoulder disorder; intellectual

15   disorder; affective disorder (depression), and anxiety disorder (citing 20 C.F.R. §§

16   404.1520(c) and 416.920(c)). Id.

17         At step three, the ALJ found that Plaintiff does not have an impairment or

18   combination of impairments that met or medically equaled the severity of the listed

19   impairments in 20 C.F.R. § 404, Subpt. P, App. 1. AR 1147.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
1          At step four, the ALJ found that Plaintiff has the residual functional

2    capacity (“RFC”) to perform light work, as defined in 20 C.F.R. §§ 404.1567(b)

3    and 416. 967(b), with the following exceptions: she can occasionally reach

4    overhead with the upper left extremity; frequently handle and finger with the left

5    upper extremity; occasionally push and pull with the left upper extremity; she can

6    never climb ladders, ropes, or scaffolds; she must avoid concentrated exposure to

7    pulmonary irritants (fumes, dust, odors, and gases); she can perform work with

8    specific vocational preparation levels of 1 and 2 (i.e. unskilled work), where she

9    can learn tasks in 30 days or less; she can tolerate few workplace changes; make

10   simple routine decisions; and have frequent interaction with the public and

11   coworkers. AR 1149-50.

12         The ALJ determined that Plaintiff is able to perform past relevant work as a

13   cashier. AR 1155.

14         In the alternative, at step five, the ALJ found that in light of Plaintiff’s age,

15   education, work experience, and residual functional capacity, there are jobs that

16   exist in significant numbers in the national economy that she can perform. Id.

17   These include furniture rental consultant, bakery worker – conveyer line, and

18   scaling machine operator. AR 1156.

19   //

20   //



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
1                              VI.   ISSUES FOR REVIEW

2          Plaintiff argues that the Commissioner’s decision is not free of legal error

3    and not supported by substantial evidence. Specifically, she argues the ALJ

4    reversibly erred by: (1) improperly rejecting Plaintiff’s symptom testimony; and

5    (2) improperly evaluating the medical opinion evidence. ECF No. 13 at 1.

6                                    VII. DISCUSSION

7       A. The ALJ Properly Discredited Plaintiff’s Subjective Complaints.

8          Plaintiff argues that the ALJ erred by rejecting Plaintiff’s symptom

9    complaint testimony without providing clear and convincing reasons for doing so.

10   ECF No. 13 at 10-16.

11                1. Legal standard.

12         An ALJ engages in a two-step analysis to determine whether a claimant’s

13   testimony regarding subjective symptoms is credible. Tommasetti v. Astrue, 533

14   F.3d 1035, 1039 (9th Cir. 2008). First, the claimant must produce objective

15   medical evidence of an underlying impairment or impairments that could

16   reasonably be expected to produce some degree of the symptoms alleged. Id.

17   Second, if the claimant meets this threshold, and there is no affirmative evidence

18   suggesting malingering, “the ALJ can reject the claimant’s testimony about the

19   severity of [her] symptoms only by offering specific, clear, and convincing reasons

20   for doing so.” Id.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
1            In weighing a claimant’s credibility, the ALJ may consider many factors,

2    including, “(1) ordinary techniques of credibility evaluation, such as the claimant’s

3    reputation for lying, prior inconsistent statements concerning the symptoms, and

4    other testimony by the claimant that appears less than candid; (2) unexplained or

5    inadequately explained failure to seek treatment or to follow a prescribed course of

6    treatment; and (3) the claimant’s daily activities.” Smolen v. Chater, 80 F.3d 1273,

7    1284.

8            When evidence reasonably supports either confirming or reversing the ALJ's

9    decision, the Court may not substitute its judgment for that of the ALJ. Tackett v.

10   Apfel, 180 F.3d 1094, 1098 (9th Cir.1999). Here, the ALJ found that the medically

11   determinable impairments could reasonably be expected to produce the symptoms

12   Plaintiff alleges; however, the ALJ determined that Plaintiff’s statements of

13   intensity, persistence, and limiting effects of the symptoms were not entirely

14   credible. AR 1151. The ALJ provided multiple clear and convincing reasons for

15   discrediting Plaintiff’s subjective complaint testimony. AR 1151-54.

16                 2. The ALJ properly discredited Plaintiff’s subjective complaints
                      due to evidence of malingering.
17
             First, the ALJ pointed to recorded instances in which medical providers
18
     indicated Plaintiff was malingering. AR 1152. Affirmative evidence of
19
     malingering supports rejecting a claimant’s testimony. See Benton ex. el. Benton v.
20
     Barnhart, 331 F.3d 1030, 1040 (9th Cir. 2003).


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
1          The first instance occurred in 2008 when Dr. Toew reported that “she did

2    not appear interested or motivated to do well” during the testing portion of her

3    examination. AR 386. The doctor also concluded that Plaintiff’s motivation to

4    work was questionable as he suspected that she may be “motivated to seek

5    disability benefits” after receiving loss compensation. Id. In 2010, another medical

6    professional reported that Plaintiff had made inconsistent reports of pain and was

7    displaying “drug seeking behavior.” AR 741-43. An ALJ may discredit a claimant

8    when there is a likelihood that the claimant was exaggerating complaints of

9    physical pain in order to feed his or her addiction to a prescription medication. See

10   Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001).

11         Thus, based on affirmative evidence of malingering, the ALJ did not err by

12   discrediting Plaintiff’s subjective complaint testimony.

13                3. The ALJ properly discredited Plaintiff’s subjective complaints
                     due to inconsistencies with the medical evidence.
14
           In addition to evidence of malingering, the ALJ offered three other clear and
15
     convincing reasons for discrediting Plaintiff’s subjective testimony. AR 1150-55.
16
     First, the ALJ noted multiple inconsistencies between Plaintiff’s subjective
17
     complaints and the medical evidence. Id. This determination is supported by
18
     substantial evidence in the record. An ALJ may discount a claimant’s subjective
19
     symptom testimony that is contradicted by medical evidence. Carmickle v.
20
     Commissioner of Social Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008). Further,


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
1    inconsistency between a claimant’s allegations and relevant medical evidence is a

2    legally sufficient reason to reject a claimant’s subjective testimony. Tonapetyan v.

3    Halter, 242 F.3d 1144, 1148 (9th Cir. 2001); see also Regennitter v. Commissioner

4    of Social Sec. Admin., 166 F.3d 1294, 1297 9th Cir. 1999) (an ALJ’s determination

5    that a claimant’s complaints are inconsistent with clinical evaluations can satisfy

6    the requirement of stating a clear and convincing reason for discrediting the

7    claimant’s testimony).

8          To support this finding, the ALJ pointed to multiple normal and mild

9    examination findings as well as CT and MRI scans that showed that were negative

10   or showed no significant abnormalities. AR 1151, 444-45, 455, 768-69.

11         Based on the above, the ALJ determined that the objective medical evidence

12   in the record did not fully support Plaintiff’s statements of intensity, persistence,

13   and limiting effects of her symptoms. AR 1151. Thus, the ALJ did not err

14   discrediting Plaintiff’s subjective complaint testimony due to inconsistencies with

15   objective medical evidence. These benign findings throughout examinations and

16   evaluations suggest Plaintiff’s impairments are not as debilitating as alleged.

17         Thus, based on the above, there is substantial evidence to support the ALJ’s

18   finding that Plaintiff’s alleged impairments were not as disabling as Plaintiff

19   claims. As such, the ALJ did not err in discrediting Plaintiff’s subjective

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
1    complaints due to inconsistencies with objective medical evidence. See

2    Regennitter, 166 F.3d at 1297.

3                 4. The ALJ properly discredited Plaintiff’s subjective complaints
                     due to her activities of daily living.
4
           Next, the ALJ found that Plaintiff’s allegations of completely disabling
5
     limitations were belied by her actual level of activity. AR 1153. Activities
6
     inconsistent with the alleged symptoms are proper grounds for questioning the
7
     credibility of an individual’s subjective allegations. Molina, 674 F.3d at 1113
8
     (“[e]ven where those activities suggest some difficulty functioning, they may be
9
     grounds for discrediting the claimant’s testimony to the extent that they contradict
10
     claims of a totally debilitating impairment”); see also Rollins v. Massanari, 261
11
     F.3d 853, 857 (9th Cir. 2001).
12
           For instance, the ALJ found that Plaintiff’s abilities to independently
13
     maintain her own hygiene; cook meals for herself and her husband; wash dishes;
14
     do laundry; grocery shop; play video games and attend a Bible study group were
15
     not consistent with her claimed level of disability. AR 1153, 385, 624-25. See
16
     Morgan, 169 F.3d at 600 (claimant’s ability to fix meals, do laundry, work in yard,
17
     and occasionally care for friend's child were evidence of ability to work because
18
     they reflected participation for substantial part of day in pursuits involving
19
     performance of physical functions transferable to work setting).
20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
1          In addition to the above, Plaintiff had regular employment from 1997

2    through 2010 and left previous jobs for reasons other than her impairments. AR

3    259, 623, 1153. For example, she quit her job as a cashier at Walmart when her

4    father underwent heart surgery and she left her position at Blockbuster because she

5    needed more hours, Id. See Thomas, 278 F.3d at 958-59 (a claimant's work record

6    is an appropriate consideration in weighing her symptom complaints); 20 C.F.R. §

7    404.1529(c)(3) (2011).

8          As such, the ALJ properly determined that Plaintiff’s activities did not

9    support the level of disability she alleged and provided multiple clear and

10   convincing reasons for such determination.

11                5. The ALJ properly discredited Plaintiff’s subjective complaints
                     due to inconsistency with treatment.
12
           Finally, the ALJ found that Plaintiff’s allegations of disabling limitations are
13
     inconsistent with the level of treatment she sought during the relevant time period.
14
     AR 1151-54. The Ninth Circuit has indicated that a claimant’s statements may be
15
     less credible when treatment is inconsistent with the level of complaints, or a
16
     claimant is not following treatment prescribed without good reason. Molina, 674
17
     F.3d at 1114. The ALJ pointed to ample inconsistencies between Plaintiff’s
18
     allegations and her actual level of treatment.
19
           For example, the ALJ noted that Plaintiff’s medical provider reported a
20
     history of Plaintiff’s non-compliance in using her migraine medication regularly


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
1    such as running out of her Topamax medication and not obtaining refills, AR

2    1152, 768; in July 2013, she stopped taking migraine medication all together, AR

3    1152, 1096; and importantly, that there is no evidence in the record of her going to

4    see a neurologist; and she did not pursue mental health treatment, AR 1152.

5    “Unexplained, or inadequately explained, failure to seek treatment … can cast

6    doubt on the sincerity of [a] claimant’s pain testimony.” Fair v. Bowen, 885 F.2d

7    597, 603 (9th Cir. 1989). Further, after November 2010, Plaintiff received only

8    conservative treatment for her left shoulder impairment. AR 1151. In 2013, the

9    only treatment recommended for treating Plaintiff’s GERD was a once-daily, over-

10   the-counter medication. AR 1132; See Parra v. Astrue, 481 F.3d 742, 751 (9th Cir.

11   2007) (evidence of conservative treatment is sufficient to discount a claimant’s

12   testimony regarding severity of an impairment); see also Bunnell v. Sullivan, 947

13   F.2d 341, 345-47 (9th Cir. 1991) (an ALJ may reject a claimant's statements and

14   testimony as not credible based on the nature of treatment received).

15         The ALJ also noted that the record showed Plaintiff’s impairments were

16   improved with treatment. AR 1151-52. For instance, records show that Plaintiff’s

17   migraines were effectively controlled with Topamax, AR 768; she reported that her

18   nausea was under better control with medication, AR 1066; and she reported that

19   Fioricet helped with her headaches, AR 1064. See Burch v. Barnhart, 400 F.3d

20   676, 681 (9th Cir. 2005) (an ALJ may find a claimant’s subjective symptom



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
1    testimony not credible based on evidence of effective responses to treatment); see

2    also 20 C.F.R. §§ 404.1529(c)(3)(v), 416.929(c)(3). As such, the ALJ properly

3    determined that Plaintiff’s level of treatment did not support level of impairment

4    by Plaintiff.

5          The record supports the ALJ’s determination that Plaintiff’s conditions were

6    not as limiting as Plaintiff’s alleged. The ALJ is the trier of fact, and “[t]he trier of

7    fact and not the reviewing court must resolve conflicts in the evidence, and if the

8    evidence can support either outcome, the court may not substitute its judgment for

9    that of the ALJ.” Matney, 981 F.2d at 1019. When the ALJ presents a reasonable

10   interpretation that is supported by the evidence, it is not the role of the courts to

11   second-guess it. Rollins, 261 F.3d at 857. The Court “must uphold the ALJ's

12   findings if they are supported by inferences reasonably drawn from the record.”

13   Molina, 674 F.3d at 1111; see also Thomas, 278 F.3d at 954 (if the “evidence is

14   susceptible to more than one rational interpretation, one of which supports the

15   ALJ’s decision, the conclusion must be upheld”).

16         Here, the ALJ provided multiple reasons that are substantially supported by

17   the record to explain the adverse credibility finding. The Court does not find the

18   ALJ erred when discounting Plaintiff’s credibility because the ALJ properly

19   provided multiple clear and convincing reasons for doing so.

20   //



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
1       B. The ALJ Properly Weighed the Medical Opinion Evidence.

2       Plaintiff also asserts that the ALJ erred in weighing the medical opinion

3    evidence from two providers: (1) Evaluating psychologist, Arch Bradley, M.Ed.;

4    and (2) Treating provider, Jennifer Williams, P.A. ECF No. 13 at 16-19.

5                  1. Legal standard.

6           Title II’s regulations, and accordingly, the Ninth Circuit, distinguish among

7    the opinions of three types of physicians: (1) those who treat the claimant (treating

8    physicians); (2) those who examine but do not treat the claimant (examining

9    physicians); and (3) those who neither examine nor treat the claimant but who

10   review the claimant’s file (nonexamining physicians). Holohan v. Massanari, 246

11   F.3d 1195, 1201-02 (9th Cir. 2001); see 20 C.F.R. § 404.1527(c)(1)-(2). Generally,

12   a treating physician’s opinion carries more weight than an examining physician’s,

13   and an examining physician’s opinion carries more weight than a nonexamining

14   physician’s. Holohan, 246 F.3d at 1202. In addition, the regulations give more

15   weight to opinions that are explained than to those that are not, and to the opinions

16   of specialists concerning matters relating to their specialty over those of non-

17   specialists. Id.

18          In the absence of a contrary opinion, a treating or examining provider’s

19   opinion may not be rejected unless “clear and convincing” reasons are provided.

20   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996) (as amended). If a treating or



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
1    examining provider’s opinion is contradicted, it may only be discounted for

2    “specific and legitimate reasons that are supported by substantial evidence in the

3    record.” Id. at 830-31. If a treating or examining doctor’s opinion is contradicted

4    by another doctor’s opinion, an ALJ may only reject it by providing “specific and

5    legitimate reasons that are supported by substantial evidence.” Id.

6          The ALJ satisfies the specific and legitimate standard by “setting out a

7    detailed and thorough summary of the facts and conflicting clinical evidence,

8    stating his [or her] interpretation thereof, and making findings.” Garrison v.

9    Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (internal quotation marks omitted). In

10   contrast, an ALJ fails to satisfy the standard when he or she “rejects a medical

11   opinion or assigns it little weight while doing nothing more than ignoring it,

12   asserting without explanation that another medical opinion is more persuasive, or

13   criticizing it with boilerplate language that fails to offer a substantive basis for his

14   [or her] conclusion.” Id. at 1012-13. When rejecting a treating provider’s opinion

15   on a psychological impairment, the ALJ must offer more than his or his own

16   conclusions and explain why he or she, as opposed to the provider, is correct.

17   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).

18         Importantly, the “specific and legitimate” standard analyzed above only

19   applies to evidence from “acceptable medical sources.” Molina, 674 F.3d at 1111.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
1    These include licensed physicians, licensed psychologists, and various other

2    specialists. See former 20 C.F.R. §§ 404.1513(a) (2014).

3           “Other sources” for opinions—such as nurse practitioners, physician’s

4    assistants, therapists, teachers, social workers, chiropractors, and other nonmedical

5    sources—are not entitled to the same deference as acceptable medical sources. 1

6    Molina, 674 F.3d at 1111; Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016); see

7    20 C.F.R. § 404.1527(f). ALJs must consider nonmedical sources’ lay observations

8    about a claimant’s symptoms or how an impairment affects ability to work. Nguyen

9    v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). An ALJ may discount a

10   nonmedical source’s opinion by providing reasons “germane” to each witness for

11   doing so. Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017); Dodrill v. Shalala,

12   12 F.3d 915, 919 (9th Cir. 1993).

13                  2. Evaluating psychologist, Arch Bradley, M.Ed.

14          Plaintiff argues that the ALJ improperly discredited Mr. Bradley’s opinion.

15   ECF No. 13 at 16-18. In August 2003, nearly seven years prior to Plaintiff’s

16   November 2010 alleged onset date, Mr. Bradley completed a psychological

17   evaluation form assessing Plaintiff’s eligibility for disability benefits. AR 362-65.

18   In his evaluation, Mr. Bradley opined that Plaintiff’ intellectual functioning was

19   1
      For claims filed on or after March 27, 2017, licensed nurse practitioners and physician
     assistants can qualify as acceptable medical sources in certain situations. See 20 C.F.R. §
20   404.1502(a)(7)-(8). As Plaintiff filed her claim in 2012, this does not apply here.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
1    borderline; she had below average vocabulary, abstract reasoning, development,

2    memory for detail, visual reasoning/problem solving; and that her reading

3    comprehension was at a fifth-grade level. AR 364.

4           The ALJ did not consider Mr. Bradley’s opinion because it predated the

5    relevant period and pertained to periods long before her alleged date of disability.

6    AR 1155. Medical opinions that predate the alleged onset of disability are of

7    limited relevance. Carmickle, 533 F.3d at 1165. An ALJ may give little weight to

8    opinions that were rendered prior to the claimant’s alleged disability onset date. Id.

9    Plaintiff asserts that the ALJ erred by refusing to consider the opinion for this

10   reason as intellectual functioning is presumed to remain fairly constant throughout

11   a claimant’s life. ECF No. 13 at 17. The Court disagrees.

12          To establish a claimant's eligibility for disability benefits under the Social

13   Security Act, it must be shown that: (a) the claimant suffers from a medically

14   determinable physical or mental impairment that can be expected to result in death

15   or that has lasted or can be expected to last for a continuous period of not less than

16   twelve months; and (b) the impairment renders the claimant incapable of

17   performing the work that the claimant previously performed and incapable of

18   performing any other substantial gainful employment that exists in the national

19   economy. See 42 U.S.C. § 423(d)(2)(A). Here, Dr. Bradley’s opinion does not

20   establish Plaintiff’s eligibility for disability benefits.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 20
1          Plaintiff was employed for significant time periods throughout the years

2    between Dr. Bradley’s opinion and Plaintiff’s alleged onset date, with her most

3    recent employment ending in 2010. AR 277, 281, 1155. If Plaintiff had been

4    constantly disabled from 2003 through the end of the relevant time period, she

5    would not have been able to engage in substantial gainful employment. The record

6    is clear that Plaintiff was able to perform work activities several years after Dr.

7    Bradley’s opinion. Id.

8          It is the ALJ’s task to sort through “conflicting clinical evidence, stat[e] his

9    interpretation thereof, and mak[e] findings,” which the ALJ did here. Reddick v.

10   Chater, 157 F.3d 715, 725 (9th Cir. 1998). When the ALJ presents a reasonable

11   interpretation that is supported by the evidence, it is not the role of the courts to

12   second-guess it. Rollins, 261 F.3d at 857. The Court “must uphold the ALJ’s

13   findings if they are supported by inferences reasonably drawn from the record.”

14   Molina, 674 F.3d at 1111; see also Thomas, 278 F.3d at 954 (if the “evidence is

15   susceptible to more than one rational interpretation, one of which supports the

16   ALJ’s decision, the conclusion must be upheld”). Thus, the Court finds the ALJ

17   did not err in his rejection of Dr. Bradley’s opinion.

18                3. Treating source, Jennifer Williams, P.A.

19         Plaintiff also insists that the ALJ erred by finding that Ms. Williams’

20   opinion supported a finding of non-disability without fully developing the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 21
1    provider’s opinion. ECF no. 13 at 18-19. The opinion testimony of Ms. Williams,

2    falls under the category of “other sources.” “Other sources” for opinions include

3    nurse practitioners, physicians’ assistants, therapists, teachers, social workers,

4    spouses, and other non-medical sources. 20 C.F.R. §§ 404.1513(d), 416.913(d). An

5    ALJ is required to “consider observations by non-medical sources as to how an

6    impairment affects a claimant's ability to work.” Sprague v. Bowen, 812 F.2d 1226,

7    1232 (9th Cir.1987). Non-medical testimony can never establish a diagnosis or

8    disability absent corroborating competent medical evidence. Nguyen, 100 F.3d at

9    1467. An ALJ is obligated to give reasons germane to “other source” testimony

10   before discounting it. See Dodrill, 12 F.3d at 919.

11         In August 2012, Ms. Williams opined that Plaintiff would “miss some work

12   due to medical impairments,” but did not provide a specific number of days that

13   would be missed per month. AR 716. However, Ms. Williams further opined that

14   plaintiff’s prognosis was fair and that work on a regular and continuous basis

15   would not deteriorate her condition. AR 1154.

16         The ALJ assigned less weight to Ms. Williams opinion because it did not

17   provide specific limitations precluding her from performing work activities, it was

18   inconsistent with the medical evidence regarding severity of Plaintiff’s

19   impairments, and indicated that Plaintiff had a greater functional capacity than was

20   assigned by the ALJ. AR 1154-55. See Morgan, 169 F.3d at 601 (noting an ALJ



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 22
1    may reject an opinion that does “not show how [a claimant's] symptoms translate

2    into specific functional deficits which preclude work activity”); see also Bayliss v.

3    Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (inconsistency with medical

4    evidence is a germane reason to discount statements from other sources).

5          Because the ALJ presented a reasonable interpretation of Ms. Williams’

6    opinion along with other evidence in the record, the Court will not second-guess it.

7    See Reddick, 157 F.3d at 725; Rollins, 261 F.3d at 857; Molina, 674 F.3d at 1111;

8    Thomas, 278 F.3d at 954; supra at p. 23. Thus, the Court finds that the ALJ did not

9    err in his consideration of Ms. Williams’ opinion because he provided germane

10   reasons to support a finding of less credibility.

11                                  VIII. CONCLUSION

12         Having reviewed the record and the ALJ’s findings, the Court finds the

13   ALJ’s decision is supported by substantial evidence and is free from legal error.

14   Accordingly, IT IS ORDERED:

15         1. Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.

16         2. Defendant’s Motion for Summary Judgment, ECF No. 14, is

17         GRANTED.

18   ///

19   ///

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 23
1          3. Judgment shall be entered in favor of Defendant and the file shall be

2          CLOSED.

3          IT IS SO ORDERED. The District Court Executive is directed to enter this

4    Order, forward copies to counsel and close the file.

5          DATED this 30th day of September, 2019.

6                                    s/Robert H. Whaley
                                  ROBERT H. WHALEY
7                            Senior United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 24
